Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Requirement for Information Under 37 C.F.R. 1.105
Applicant and the assignee of this application are required under 37 CFR 1.105 to provide the following information that the examiner has determined is reasonably necessary to the examination of this application.
The multiple submissions of information disclosure statements (IDS) dated 13 May 2020 (2), and the single IDS submissions on each of the following dates: 17 July 2020, 28 July 2020, 24 September 2020, 13 November 2020, 16 March 2021, and 11 October 2021, amounting to 68 pages of total IDS cited, include, for example, a plethora of phototherapy devices for the treatment of human injury. It is unclear why such references have been cited, and would not benefit the face of a granted patent for “Inactivation of Insects with Light.” Additionally, 72 non-patent literature references have been cited without clearly identifying the reasons that applicant sees each as relevant. 
The applicant has submitted information disclosure statements referencing documents that the applicant deems material to the patentability of the claimed invention, in accordance with 37 CFR 1.56. However, these information disclosure statements at least contain a large number of documents. MPEP 609.04(a)III states:
Although a concise explanation of the relevance of the information is not required for English language information, applicants are encouraged to provide a concise explanation of why the English-language information is being submitted and how it is understood to be relevant. 
Concise explanations (especially those which point out the relevant pages and lines) are helpful to the Office, particularly where documents are lengthy and complex and applicant is aware of a section that is highly relevant to patentability or where a large number of documents are submitted and applicant is aware that one or more are highly relevant to patentability. 

(emphasis added). Accordingly, the examiner requires concise explanations for those documents deemed particularly relevant to the claimed invention.
The above requirement notice is taken of the January 3, 2005 decision of the United States Court of Appeals for the Federal Circuit in the case of Star Fruits S.N.C. v. United States. Pertinent portions of the said decision are reproduced below.
Under 37 C.F.R. § 1.105 the Office can require information that does not directly support a rejection. An agency's interpretation of its own regulations is entitled to substantial deference and will be accepted unless it is plainly erroneous or inconsistent with the regulation. See Eli Lilly & Co. v. Bd. of Regents of the Univ. of Wa., 334 F.3d 1264, 1266 (Fed. Cir. 2003). Here, the Office Considered information concerning any sale or public distribution of the claimed invention and any information concerning Breeder's Rights applications or grants as within the authorized scope of a Requirement For Information under section 1.105.
This interpretation is not plainly erroneous or inconsistent with the regulation. Congress has delegated to the Office the rulemaking power to "establish regulations, not inconsistent with law, which--(A) shall govern the conduct of proceedings in the Office." 35 U.S.C. § 2(b)(2) (2000) (formerly at 35 U.S.C. § 6(a) (1988), see Merck & Co. v. Kessler, 80 F.3d 1543, 1549-50 (Fed. Cir. 1996)); Stevens v. Tamai, 366 F.3d 1325, 1333 (Fed. Cir. 2004). Section 1.105 stems from an initiative entitled Changes to Implement the Patent Business Goals. Through notice and comment rulemaking the Office made explicit the inherent authority of Office employees to require information from an applicant. The goal is to "encourage" employees to use that power to "perform the best quality examination possible." 65 Fed. Reg. 54,604, at 54,633 (September 8, 2000) (to be codified at 37 C.F.R. pts. 1, 3, 5, 10); see also 64 Fed. Reg. 53,772 (proposed October 4, 1999); 63 Fed. Reg. 53,498 (proposed October 5, 1998). The final rule permits that "the examiner or other Office employee may require the submission..., of such information as may be reasonably necessary to properly examine or treat the matter." 37 C.F.R. 1.105(a)(1).
We think it clear that "such information as may be reasonably necessary to properly examine or treat the matter," 37 C.F.R. 1.105(a)(1), contemplates information relevant to examination either procedurally or substantively. It includes a zone of information beyond that defined by section 1.56 as material to patentability, and beyond that which is directly useful to support a rejection or conclusively decide the issue of patentability. Several observations militate in favor of this conclusion.
First, under the current regulations an applicant has an affirmative duty to disclose information material to patentability. See 37 C.F.R. § 1.56. Because an applicant already has a duty to disclose this information, it makes no sense for the Office to promulgate a rule empowering it to "require the submission" of information the applicant is required to submit in the first instance.
Second, section 1.105 identifies the required information as that information "reasonably necessary to properly examine or treat the matter" instead of that information "material to patentability." Under ordinary principles of interpretation, the choice of different language indicates a different intended meaning.
Third, the plain language of the regulation contemplates requirements for information that go beyond information required by section 1.56. For example, "any non-patent literature.., by any of the inventors, that relates to the claimed invention[,|" 37 C_F.R. § 1.105(a)(1 )qi1) (emphasis added), could include sales brochures, catalogues, or PBR applications or grants. "[A]ny use of the claimed invention known to any of the inventors at the time the application was filed notwithstanding the date of the use," id. § 1.105(a)(1 )(vii) (emphasis added), could.refer to uses that would not affect patentability at all. Likewise, information directed to whether a search was conducted and what was searched, id § 1.105(a)(1)(ii), is not necessarily required by section 1.56. Other requirements for information are also foreseeable under the "reasonably necessary to properly examine or treat the matter" standard. For instance, it might be reasonably necessary for the Office to require an explanation of technical material in a publication, such as one of the inventor's publications, or require the applicant's comments on a recent Federal Circuit opinion and how that opinion affects examination. See, e.g., 65 Fed. Reg. at 54,634. Although this information improves the quality and efficiency of examination it is not necessarily information that an applicant is required to provide under section 1.56.1 In sum, we think that the Office's interpretation of 37 C.F.R. § 1.105 conforms to the plain language of the regulation.
The Director is charged with the duty of deciding whether a patent should issue from an application. To perform that duty, the law must be applied to the facts at hand in any application. That the person charged with enforcement of the law, here an examiner, may sometimes disagree with the applicant on the theory or scope of the law to be applied is hardly surprising. So long as the request from the examiner for information is not arbitrary or capricious, the applicant cannot impede the examiner's performance of his duty by refusing to comply with an information requirement which proceeds from the examiner's view of the scope of the law to be applied to the application at hand. To allow such interference would have the effect of forcing the Office to make patentability determinations on insufficient facts and information. Such conduct inefficiently shifts the burden of obtaining information that the applicant is in the best position to most cheaply provide onto the shoulders of the Office and risks the systemic inefficiencies that attend the issue of invalid patents. Examination under such circumstances is neither fair and equitable to the public nor efficient. A. This requirement is an attachment of the enclosed Office action. A complete reply to the enclosed Office action must include a complete reply to this requirement. The time period for reply to this requirement coincides with the time period for reply to the enclosed Office action.
The applicant is reminded that the reply to this requirement must be made with candor and good faith under 37 CFR 1.56.  Where the applicant does not have or cannot readily obtain an item of required information, a statement that the item is unknown or cannot be readily obtained may be accepted as a complete reply to the requirement for that item.
This requirement is an attachment of the enclosed Office action.  A complete reply to the enclosed Office action must include a complete reply to this requirement.  The time period for reply to this requirement coincides with the time period for reply to the enclosed Office action.

Information Disclosure Statement
The information disclosure statements filed 13 May 2020, 17 July 2020, 28 July 2020, 24 September 2020, 13 November 2020, 16 March 2021, and 11 October 2021, fail to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 due to the requirements noted above.  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

Election/Restrictions
Claims 3, 4, 12, 13, & 18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9 June 2022.
Each of claims 3, 12, & 18 requires motion detection of an element of the claimed device, which is only enabled in reference to the non-elected containers [0072], and as discussed in particularity with regards to the garbage can of Figs 9a-9b, [0075]. Claims 4 & 13 are withdrawn as dependent from claims 3 & 12, respectively.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the second sensor (claims 6 & 8) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because of at least the following reasons, it: 1) uses phrasing which can be implied (“are disclosed. In some examples”); 2) does not narratively and concisely describe the invention “…to enable the reader thereof, regardless of his or her degree of familiarity with patent documents, to determine quickly from a cursory inspection of the nature and gist of the technical disclosure and should include that which is new in the art to which the invention pertains.”  See MPEP § 608.01(b). Correction is required.  
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claim 1 is objected to because of the following informalities: please include a colon after “comprising” in line 1 (e.g. --comprising:--).  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 5-11, 14-17, & 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “sufficient” in each of claims 1, 10, & 16 is a relative term which renders the claim indefinite. The term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear whether this determination is made by the user, or a different source, in order to satisfy the claims.
Further RE Claims 1, 10, & 16, the use of the phrase “comprising/comprises an irradiance sufficient to initiate inactivation of insects” renders the claim vague and indefinite since it is unclear:
Initially, what Applicant views as enough irradiance to inactivate an insect. 
Additionally, at what point does “initiation” of such an inactivation take place: is it when the device is turned on, at a certain length of time, or some other unknown measure? 
The requirement of “insects” also conflates the metes and bounds of the claim, since this function must be possible, in light of the instant specification, for all insects. 
Lastly, it is unclear what specific structure is intended to be required by this recitation: how is, presumably, the first light source being further modified? 
Further RE Claims 10 & 16, the introduction of “inactivation of insects” in the preamble is similarly unclear, as outlined above.
Further RE Claims 1, 10, & 16, the use of the phrase “a controller…configured to adjust…an intensity of the light provided by the first light source” in the last three lines, since the specification seems to indicate that this the same as the “irradiance sufficient to initiate inactivation of insects” - how are these two characteristics of the light being distinctly claimed?
The term “about” in each of claims 1, 9, 10, & 16 is a relative term which renders the claim indefinite. The term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. A definition of “within 10 nm,” for example, should be provided, such that the metes and bounds of the claim may be ascertained, or “about” should be removed. This is further complicated, for example, by the inclusion of a second light source range of about 380 nm - 420 nm, claim 9: what is the criticality of the distinct ranges, if the ranges overlap in scope? 
Claim 8 recites “the irradiance” in line 3; however, claims 1 & 8 both establish an irradiance; it is unclear which is being further limited. 
Claim 9 recites the limitation “the light source” in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2, 5-7, 11, 14-15, 17, & 19-20 are rejected as ultimately being dependent from one of the claims rejected above.
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 7, 10-11, & 16-17 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being disclosed by Johnson (US 5343652).
For Claim 1, Johnson discloses a device (title, disclosure) comprising 
a body (12); 
a first light source (light source within the housing 12) disposed within the body (Fig. 1) and operable to provide light comprising a wavelength in a range of about 420 nm - 510 nm (“an argon laser having a wavelength of 488 or 514.5 nm,” as discussed in Column 3, line 45- Col. 3, line 21) and comprising an irradiance sufficient to initiate inactivation of insects (“By choosing the type of light having appropriate parameters for the destruction of the eyes or other sensory organs (such as antennae) of a particular pest, the pest can be most efficiently incapacitated with reduced danger to non-target species,” Col. 4, lines 22-41); 
a sensor (30) operable to detect motion (Col. 4, line 64- Col. 5, line 12); and 
a controller in communication with the first light source and the sensor and configured to adjust, based on the sensor detecting motion, an intensity of the light provided by the first light source (note the disclosure of the e.g. computer communicating with the light source to turn it on and off, and to control the light source, Col. 5, lines 48-55).
For Claim 10, Johnson discloses a method for inactivation of insects (as best understood, the damage caused by the device of Johnson, in a similar manner to that described in claim 1) in an enclosure (the targeted area 20 may be inside of or include a greenhouse, for example, Col. 6, lines 29-32), the method comprising: 
causing output of a light (14) from a first light source (12), wherein the light from the first light source comprises a wavelength in a range of about 420 nm - 510 nm (Col. 3, line 45- Col. 3, line 21) and comprises an irradiance sufficient to initiate inactivation of insects (Col. 4, lines 22-41);
detecting, via a sensor, motion (30 detects motion, Col. 4, line 64-Col. 5, line 12); and 
adjusting, based on the sensor detecting motion, an intensity of the light from the first light source (based on whether motion is sensed, the device, including the light, is turned on/off, Col. 6, lines 5-19).
For Claim 16, Johnson discloses a system for inactivation of insects (as best understood, the damage caused by the system 10 of Johnson, in a similar manner to that described in claims 1 & 10 above) in an enclosure (the targeted area 20 may be inside of or include a greenhouse, for example, Col. 6, lines 29-32), the system comprising: 
a first light source (12) operable to provide light comprising a wavelength in a range of about 420 nm - 510 nm (Col. 3, line 45- Col. 3, line 21) and comprising an irradiance sufficient to initiate inactivation of insects (Col. 4, lines 22-41);
a sensor operable to detect motion (30 detects motion, Col. 4, line 64-Col. 5, line 12); and 
a controller, in communication with the first light source and the sensor, configured to adjust, based on the sensor detecting motion, an intensity of the light provided by the first light source (note the disclosure of the e.g. computer communicating with the light source to turn it on, thus increasing the intensity, and controlling the light source, Col. 5, lines 48-55).
For Claims 2, 11, & 17, Johnson discloses the device of claim 1, the method of claim 10, and the system of claim 16, respectively, and Johnson further discloses wherein the motion detected by the sensor comprises movement of an insect (the discussion of Col. 4, line 64-Col. 45, line 12 in light of the pest being a targeted insect, Col. 3), and wherein the controller adjusts the intensity of the light provided by the first light source by increasing the intensity (the computer controller takes the motion detected through sensor 30 and turns on/off the light source 12 to conserve power, Col. 6, lines 5-19; increasing the intensity is turning the light on).
For Claim 7, Johnson discloses the device of claim 1, and Johnson further discloses wherein the controller is configured to adjust at least one of (interpretation note, at least one of requires only one item of the following list in order to satisfy the claim): the intensity of the light provided by the first light source (the controller of Johnson turns the light source on/off, Col. 4, line 64-Col. 5, line 12), a wavelength of the light provided by the first light source, a color of the light provided by the first light source, or a duration of exposure of the light provided by the first light source (the controller of Johnson also turns the light source off after a certain time that the motion sensor 30 is not activated, Id.).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 14, 19, & 20 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson as applied to claims 1-2, 7, 10-11, & 16-17 above.
For Claims 3, 14, & 20, Johnson discloses the device of claim 1 (method of claim 10, and system of claim 16).
Johnson specifically discloses 488nm or 514.5nm, and is silent to wherein the wavelength comprises one of 440 nm, 456 nm, 467 nm, 496 nm, or 508 nm.
However, it would have been obvious to one of ordinary skill in the art before the claimed invention was effectively filed to change the type of laser of Johnson, such that the wavelength comprises one of 440 nm, 456 nm, 467 nm, 496 nm, or 508 nm, in order to: target a specific pest type (note “However, persons skilled in the art can readily determine through routine experimentation a variety of different sets of conditions in which lasers can be used in accordance with the invention,” Johnson, Col. 4, lines 3-21), use less electricity/power, and/or for the device to have a smaller footprint, as well-known in the art and yielding predictable results. Further, such a modification would have been further obvious since it has been held that where routine testing and general experimental conditions are present, discovering the optimum or workable ranges until the desired effect is achieved involves only routine skill in the art. In re Aller, 105 USPQ 233.
For Claim 19, Johnson discloses the system of claim 16.
Johnson is silent to further comprising a second light source, wherein the controller is configured to increase, based on the sensor detecting the motion, an intensity of light provided by the second light source.
It would have been obvious to one of ordinary skill in the art before the claimed invention was effectively filed to provide two light sources 12 of Johnson, controlled by the same controller and sensor as discussed above, in order to better cover the entire enclosed area of a greenhouse, for non-limiting example, or to reach remote corners of a room which is irregularly shaped, yielding predictable results. Such a modification would have been further obvious since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. 

Claims 6, 8, & 15 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson as applied to claims 1-2, 7, 10-11, & 16-17 above, and further in view of Hurst et al. (US 20080298052, “Hurst”).
For Claim 6, Johnson discloses the device of claim 1. 
Johnson is silent to further comprising a sensor operable to detect at least one of: sound, odor, fluorescence, a weight of objects placed on the device, or a weight of objects placed within the device.
Note that Johnson contemplates the usefulness of the disclosed device in a greenhouse environment, for example, Col. 6, lines 29-32.
Hurst, like prior art above, teaches a plant growth environment (title, disclosure) comprising one or more light-operating sensors comprising fluorescence (“light intensity”, [0019]).
Therefore, it would have been obvious to one of ordinary skill in the art before the claimed invention was effectively filed to modify the controller of the light source of Johnson with an additional sensor for fluorescence as taught by Hurst, in order to better automate the produced light (Johnson, Col. 5, lines 9-12). Such a modification would have been further obvious, since it has been held that broadly providing a mechanical or automatic means to replace manual activity which has accomplished the same result involves only routine skill in the art. In re Venner, 120 USPQ 192.
For Claims 8 & 15, Johnson discloses the device of claim 1 (and method of claim 10).
Johnson is silent to further comprising a sensor operable to determine irradiance on a surface of the body exposed to the light from the first light source, wherein the controller is configured to adjust, based on the irradiance, the intensity of the light from the first light source.
Note that Johnson contemplates the usefulness of the disclosed device in a greenhouse environment, for example, Col. 6, lines 29-32.
Hurst, like prior art above, teaches a plant growth environment (title, disclosure) comprising one or more light-operating sensors comprising fluorescence (“light intensity”, [0019]).
Therefore, it would have been obvious to one of ordinary skill in the art before the claimed invention was effectively filed to modify the controller of the light source of Johnson with an additional sensor for fluorescence as taught by Hurst, in order to better automate the produced light (Johnson, Col. 5, lines 9-12). Such a modification would have been further obvious, since it has been held that broadly providing a mechanical or automatic means to replace manual activity which has accomplished the same result involves only routine skill in the art. In re Venner, 120 USPQ 192.
The above modification would result in a controller configured to adjust, based on the irradiance (light intensity, Hurst), the intensity of the light from the first light source (turning on/off the light source of Johnson).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Johnson as applied to claims 1-2, 7, 10-11, & 16-17 above, and further in view of Eom et al. (WO 2018008923, “Eom”).
For Claim 9, Johnson discloses the device of claim 1, and Johnson further discloses a light source further operable to attract (wherein a light attractant 18, Col. 5, line 66-Col. 6, line 4, contributes to the collective light produced by the device).
Johnson does not disclose that the singular light source provides both wavelengths, the attracting light comprising a wavelength in a range of about 380 nm - 420 nm.
Eom, like prior art above, teaches an insect trap (title, disclosure, note Fig. 4) comprising a lighting assembly (171) with two different modes such that the lighting assembly is capable of producing two different wavelength bands (page 20). Eom further contemplates that a wavelength for attracting insects includes a wavelength of about 366 nm (page 14, 360 nm is close to the bottom end of the range of “about” 380 nm - 420 nm, meeting the “about” limitation).
Therefore, it would have been obvious to one of ordinary skill in the art before the claimed invention was effectively filed to modify the attracting light source of Johnson with a wavelength of about 380 nm - 420 nm as taught by Eom, in order to target specific insects, as noted in both disclosures. It would have been obvious to one of ordinary skill in the art before the claimed invention was effectively filed to further modify both lights of Johnson into one lighting assembly as taught by Eom, in order to concentrate the electrical wiring of the device, which would prevent unnecessary electrical failures due to the length of wiring, for non-limiting example, yielding predictable results.

 Conclusion
The cited prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Special attention is drawn to the disclosures of the following for similar aspects with the instant invention: WO 2011115123 A1, US 20150075067, US 20180128472, US 9883666 B1, CA 2193837 C. The remaining references cited further establish the state of the art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Morgan T. Jordan whose telephone number is (571)272-8141. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER POON can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MORGAN T JORDAN/Examiner, Art Unit 3643                                                                                                                                                                                                        
/PETER M POON/Supervisory Patent Examiner, Art Unit 3643